Cobb, J.
George Mitchell was arraigned in the city court of Macon, upon an accusation charging him'with the offense of larceny from the person. He was tried by the judge without a jury, and upon being convicted, made a motion for a new trial, which was overruled, and he excepted. The evidence is set forth in substance in the official report. From an examination of this evidence it will appear that it was entirely circumstantial in its character, and, taken as a whole, was insufficient to show beyond a reasonable doubt, and to the exclusion of every other rational hypothesis, that any larceny at all was actually committed. The evidence which tended to raise a suspicion against the accused consisted of that part which showed that he had an opportunity to commit the offense, and that he had made a false statement in regard to his having had that opportunity. In his favor it appeared that he had, *20before his arrest and before he knew that any charge was made against him, made a statement in which he admitted having in his possession the property alleged to have been stolen, and also gave an account of tlie manner in which he acquired such possession, which if true was consistent with innocence. In his statement to the court he gave what appears to us to be an entirely satisfactory explanation of his false statements in regard to his opportunity to commit the offense. The evidence shows that the accused was a porter at a boarding-house in the city of Macon; according to the testimony he was a man of good character, honest, faithful and accommodating; and while he had occasion in the course of his employment to handle considerable sums of money and had access to the house and valuables contained in it, there never had been any cause to suspect him of dishonesty. Other circumstances in his favor were, that his house which contained the property alleged to have been stolen and the trunk in which it was placed were both unlocked, and that no attempt had been made to secrete the property. It also appears that the person upon whom the larceny was alleged to have been committed was alone with the accused in the latter’s house, in a drunken stupor, and that notwithstanding the accused had as good an opportunity to extract the contents of his pocket-book, and other valuables about his person, nothing except the watch, which was the article alleged to have been stolen, was missed.
The evidence for the State is barely sufficient to make even a prima facie case of larceny; and when the circumstances relied on for a conviction are viewed in the light of the statement on the trial and the evidence showing the good character of the accused, that the conviction is unsupported by the evidencé would seem to be apparent. This case is an illustration of how valuable a good character is to an individual. The good character of the accused in this case is sufficient to raise a reasonable doubt as to whether any offense at all has been committed. Even if the evidence for the State is sufficient, standing alone, to make out a prima facie case against the accused by showing recent possession on his part of the property, his good character is sufficient to overcome the presumption arising from *21such possession. The statement of the accused and the evidence introduced in his behalf satisfactorily and completely explained the inculpatory evidence which was relied on by the State for conviction; and our conclusion is that the evidence for the State, in the light of the testimony introduced in behalf of the accused, was insufficient to establish, either that a crime had been .committed, or that the accused was the perpetrator. Bailey v. State, 52 Ind. 462.

Judgment reversed.


All the Justices concurring.